Citation Nr: 0933961	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a neck injury with 
concurrent headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to September 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in December 2007, 
which vacated a March 2006 Board decision and remanded the 
case for additional development.  Subsequently, the Board 
remanded the matter for additional development in August 
2008.  The issue initially arose from a January 2004 rating 
decision by the Detroit, Michigan, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In December 2005, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record.

In a letter dated in October 2008, the Veteran informed VA of 
his move to Ohio.  He also indicated that he was now being 
represented by a legal services association.  However, the 
Veteran has not submitted a power of attorney (VA Form 21-22) 
reflecting this change; therefore, the Board will continue to 
recognize the Veterans of Foreign Wars of the United States 
as the Veteran's representative in this case.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Evidence of record demonstrates that a neck injury with 
concurrent headaches was not a result of any established 
event, injury, or disease during active service. 




CONCLUSION OF LAW

A neck injury with concurrent headaches was not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the Court, have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in April 2003, September 2008, November 2008, and March 
2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  Thereafter, his claim was reviewed and a 
supplemental statement of the case was issued in July 2009.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the November 2008 and March 2009 
correspondence. 

A review of the record reveals that, in a September 2008 
letter, the AMC/RO attempted to procure additional private 
records related to post-service accidents and any workman's 
compensation claims the Veteran may have filed since 
discharge.  Subsequent correspondence attempted to schedule 
the Veteran for a VA examination and opinion.  The Board had 
requested these additional records and the VA examination in 
its August 2008 remand.  The Veteran, however, has failed to 
respond and failed to appear for his scheduled May 2009 VA 
examination, although notified of the examination in a letter 
sent to his new address.  The Veteran has been contacted at 
both a Michigan and Ohio address.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  The Board will proceed based on the information of 
record.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1101, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Factual Background and Analysis

A police report dated on August 29, 1981 revealed that the 
Veteran was involved in an automobile accident, during which 
the vehicle in which he was a passenger rolled over into a 
field.  The Veteran was transported to be seen by a Dr. P.  
There is no record of this accident in the Veteran's service 
treatment records.

The Veteran's service treatment records are negative for 
complaints of or treatment for a neck injury.  His September 
21, 1981 separation examination did not note that the Veteran 
suffered a neck injury from a motor vehicle accident weeks 
before.  The Veteran was discharged from active military 
service in September 1981 and enlisted in the Navy Reserves.  
A May 1983 report of medical history revealed that the 
Veteran considered himself to be in good shape and that he 
was not on any medication.  He checked the "no" box to the 
question whether he had frequent or severe headaches.  The 
May 1983 medical examination report also did not note any 
musculoskeletal disabilities.  A February 1985 report of 
medical history did not show that the Veteran reported any 
neck injury or headaches, and the February 1985 examination 
report did not note a neck disability or headaches.

Records from a private chiropractor, dated from August 1986 
to May 1997, revealed that in August 1986 the Veteran 
reported having lower back pain and neck pain.  He stated 
that the first symptoms occurred in August 1981.  A later 
record showed that the Veteran reported having an automobile 
accident in April 1993.  He stated that he went home after 
the accident and did not report any symptoms.  The nature of 
the accident was that it was raining hard; he lost control of 
the car, and hit the embankment.

An April 1999 letter from a private physician, H.P., M.D., 
revealed that in February 1998 the Veteran slipped on some 
ice and fell on his left side.  He subsequently developed 
pain in his neck and left arm going from the shoulder to the 
elbow.  A magnetic resonance imaging (MRI) scan in April 1998 
showed a rather large ruptured disc on the left side at C6, 
and in May 1998 he underwent an anterior cervical discectomy 
and fusion with a fibular allograft.

Private medical records from A.B., D.O., dated from December 
1998 to June 2003, revealed that the Veteran was treated for 
neck pain.  It was noted that a June 2000 MRI scan showed no 
evidence of any nerve root impingement and that cervical X-
ray studies showed an anterior fusion at the C6-7 level.  
July and August 2000 records refer to treatment provided for 
the neck pain, without any comment as to the etiology of the 
disorder.  

Private medical records from Dr. D.K., dated from May 2001 to 
February 2002, revealed that the Veteran sought physical 
rehabilitation in June 2001 for neck and shoulder pain after 
a May 2001 motor vehicle accident.  His primary diagnosis was 
listed as cervical trapezius myositis.  

The report of a September 2001 private electromyogram noted 
an April 2001 motor vehicle accident in which the Veteran was 
a passenger in a SUV rollover accident.  The examiner noted 
that the etiology of the Veteran's bilateral neck pain and 
radiating pain to the upper extremities was most likely 
related to a musculoskeletal dysfunction, cervicogenic pain, 
or cervical myospasm.  

A January 2002 private medical record from the Michigan Pain 
Management clinic revealed that the Veteran reported initial 
pain about four years before following a slip and fall 
injury.  He subsequently underwent a C6-C7 cervical fusion in 
May 1998.  He stated that he did well until April 2001 when 
he was involved in a motor vehicle accident.  After the 
accident, his cervical and left upper extremity pain flared 
up and he began experiencing new right-sided headaches.  He 
presented with complaints of headaches, right side greater 
than left, one to four times per week.  He also had constant 
left sided cervical pain, slight right-sided pain, and 
radiation of neck pain into the left scapula and shoulder 
area.  Diagnoses were cervical radiculopathy, status post 
fusion, facet arthropathy, headache secondary to the above, 
myofascial pain, and occipital neuralgia.

A June 2002 private medical record from L.U., M.D. also 
addressed the 2001 motor vehicle accident neck injury.  A 
September 2002 record revealed no neck trauma after the 
Veteran got into an altercation with police while attending a 
concert.  A November 2002 record revealed that the Veteran 
reported left neck and shoulder pain that radiated up the 
left side of the head and caused a left-sided headache.  

A March 2003 record from Dr. A.B. indicated that the Veteran 
stated that he had a motor vehicle accident in April 2001, 
which resulted in soreness all over; however, he did not lose 
consciousness.  In June 2001, the Veteran had a second motor 
vehicle accident.  No medical evaluation was conducted after 
this accident, but he received treatment at a pain clinic.  
The pertinent diagnoses from the March 2003 visit were 
headaches and neck pain.

A June 2003 private medical record from A.C., M.D. stated 
that the Veteran reported a long chronic pain history 
stemming from a motor vehicle accident in approximately 1980.  
He stated that he had undergone multiple evaluations since 
that time.  He also reported that after the accident, he was 
treated by a chiropractor until approximately 1998.  At that 
time, he underwent an anterior cervical diskectomy and 
fusion, with no benefit for the pain.  The report made no 
reference to later motor vehicle accidents and the resulting 
treatments.  The pertinent diagnoses were status post 
cervical fusion, associated myofascial pain, likely 
underlying cervical spondylosis and lumbar spondylosis, and 
cannot rule out cervical discogenic pain with possible 
associated left-sided cervical radiculitis.

Private medical records from the University of Michigan 
Hospital and Health Center, dated from January 2005 to 
October 2005, revealed treatment for neck pain.  The Veteran 
told the examiner his neck pain arose from a 1981 motor 
vehicle accident which he believed flared up his pain.  In 
March 2005, he told an examiner that he had been pain- and 
headache-free prior to his 1981 accident and that his 
headaches were tied to his neck pain.  The examiner noted the 
possibility of either disc or facet disease of the cervical 
spine.  .

During his Board hearing in December 2005, the Veteran 
testified that in August 1981, while in the service, he was a 
passenger in a car driven by his father when his father lost 
control of the car and the vehicle flipped over and landed in 
a ditch.  The police arrived and took him to a Dr. P.  He 
stated that the doctor has since passed away and there were 
no records available.  He testified that he was not seen by 
any military doctors about the traffic accident and that he 
could not remember whether he even told any military 
authorities about the traffic accident.  When he was 
discharged from service, he received treatment from different 
doctors and then went to a chiropractor for four or five 
years, then began seeing a different chiropractor.  The 
Veteran's representative stated that the August 1981 police 
accident report noted that the severity of the accident was a 
five.  She stated that she contacted the police department 
and they stated that a five meant that the vehicle was no 
longer drivable and completely totaled.  The Veteran further 
testified that he had headaches from 1981 to the present and 
that he will have headaches two or three times day.  

A March 2006 VA medical record revealed a history of chronic 
neck and low back pain, bilateral shoulder pain, and 
headaches that began in 1981 after a motor vehicle crash.  
The neck pain was described as a pulsing and throbbing pain 
in the neck region which radiated to the frontal regions of 
the head.  The Veteran associated nausea and visual changes 
with these headaches.  A MRI scan of the cervical spine was 
noted which showed adjacent level degenerative changes with 
facet hypertrophy.  The examiner found that the Veteran's 
symptoms were due more to myofascial etiologies.

Records from the Social Security Administration (SSA) 
revealed that an administrative law judge denied the Veteran 
SSA disability benefits in February 2007.  The Veteran had 
sought disability benefits for, among several reasons, 
headaches and neck pain.  

An April 2007 VA medical record showed some neck pain after 
the Veteran was stopped by police the previous evening and 
handcuffed with his hands behind his back.  No cervical spine 
tenderness was noted.  

A September, November and December 2008 VA medical records 
reflect complaints of headaches an neck pain.  

Based upon the evidence of record, the Board finds that the 
Veteran's claimed neck injury with concurrent headaches was 
not incurred as a result of any established event, injury, or 
disease during active service.  Medical evidence recited 
above indicates that the Veteran has a current disability 
related to his neck and concurrent headaches.  His service 
treatment records are silent as to any complaints or 
treatment for headaches or neck injuries during service.  The 
Board notes, however, that the Veteran is competent to offer 
lay evidence about his in-service injuries and his 
symptomatology from discharge until the present and that he 
did so during his Board hearing.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  He testified that he was in a motor 
vehicle accident when on leave in August 1981, about a month 
before discharge from service, but conceded that he was not 
seen by any military doctors upon his return to duty and that 
he might not have told anyone in service about the traffic 
accident.  The Veteran also has submitted a copy of the 
county traffic accident report which noted that he was seen 
by a doctor whose records were never located.  The Board does 
not doubt that the Veteran was involved in a traffic accident 
while in service, but it does not find the Veteran's 
explanation of his symptomatology completely credible.  The 
Board notes here the Veteran's subsequent reports of medical 
history which he completed while in the Naval Reserves in May 
1983 and February 1985 in which he checked the "no" box to 
questions about whether he had frequent or severe headaches.  
Moreover, the reports of medical examination in May 1983 and 
February 1985 failed to note any neck disorder or difficulty 
with headaches.  Further, while the Veteran has received 
treatment from VA and private health care providers, no 
physician had provided an opinion that the 1981 accident 
resulted in his present disabilities.  

In addition, the medical evidence has introduced into the 
record a number of motor vehicle accidents and a slip-and-
fall injury in February 1998.  In its August 2008 remand, the 
Board requested a VA medical examination and opinion by an 
orthopedist whether it was at least as likely as not that any 
current neck pathology was the result of the in-service 
traffic accident.  However, the Veteran failed to appear for 
this scheduled examination and neither he nor his 
representative have provided any explanation for this 
failure.  As noted above, the Court has held that VA's "duty 
to assist is not always a one-way street."  Wood, 1 Vet. 
App. at 193.  The Board also notes that the Veteran and his 
representative have not submitted any medical opinion to show 
that there is a connection between the Veteran's current neck 
and headache disorder and his period of service.  Therefore, 
service connection for a neck injury with concurrent 
headaches is not warranted.

Presumptive service connection also is not warranted in this 
case for any neck disability as the medical evidence of 
record of arthritic change in the neck is not shown within 
one year of discharge.  See 38 C.F.R. §§ 3.307, 3.309 (2008).

While the Veteran may sincerely believe he has a current neck 
and headache disability that was incurred as a result of 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274  
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim for service 
connection for a neck injury with concurrent headaches.




ORDER

Entitlement to service connection for a neck injury with 
concurrent headaches is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


